Citation Nr: 1720524	
Decision Date: 06/08/17    Archive Date: 06/21/17

DOCKET NO.  13-19 872	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1.  Whether new and material evidence has been received to reopen a claim of entitlement to service connection for a left shoulder disability, and if so, whether service connection is warranted.

2.  Entitlement to a compensable disability rating for toenail fungus.

3.  Entitlement to service connection for a left ear sensorineural hearing loss disability.

4.  Entitlement to service connection for diabetes mellitus.

5.  Entitlement to service connection for dental disability.


REPRESENTATION

Veteran represented by:	Disabled American Veterans

ATTORNEY FOR THE BOARD

L. Pelican, Associate Counsel


INTRODUCTION

The Veteran served on active duty in the Air Force from August 1959 to August 1989.  The Veteran was awarded the Meritorious Service Medal with 3 Oak Leaf Clusters and the Air Force Achievement Medal, among other decorations.

This case comes before the Board of Veterans' Appeals (the Board) from May 2010 and July 2010 rating decisions of a Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida.

Pursuant to the Veteran's request, a video conference hearing before a member of the Board was scheduled for January 2017.  However, in a January 2017 statement, the Veteran requested to cancel his hearing.  Under these circumstances, the regulations consider the hearing request to have been withdrawn.  38 C.F.R. § 20.704 (e) (2016).

The issue of entitlement to treatment as a result of dental trauma has been raised by the record in a September 2012 claim, but has not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over it, and it is referred to the AOJ for appropriate action.  38 C.F.R. § 19.9(b) (2016).  

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2016).  38 U.S.C.A. § 7107(a)(2) (West 2014).

The issues of entitlement to a compensable rating for foot fungus, and entitlement to service connection for a left shoulder disability, a dental disability, a left ear hearing loss disability, and diabetes mellitus are addressed in the REMAND portion of the decision below and are REMANDED to the AOJ.

FINDINGS OF FACT

1.  The May 1994 Board decision that denied the Veteran's claim of entitlement to service connection for a left shoulder disability was not appealed, nor was new and material evidence received during the appeal period.

2.  The evidence received since the May 1994 rating decision is new and raises a reasonable possibility of substantiating the claim of entitlement to service connection for a left shoulder disability.


CONCLUSIONS OF LAW

1.  The May 1994 Board decision that denied the Veteran's claim of entitlement to service connection for a left shoulder disability is final.  38 U.S.C.A. § 7104 (b) (West 1991); 38 C.F.R. § 19.194 (1993).

2.  New and material evidence has been received; thus, the claim of entitlement to service connection for a left shoulder disability is reopened.  38 U.S.C.A. § 5108 (West 2014); 38 C.F.R. § 3.156 (2016).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Sufficient evidence is of record to grant the petition to reopen the Veteran's claim of entitlement to service connection for a left shoulder disability; thus, any errors in complying with the notice or assistance requirements for this matter are moot.

Petition to Reopen

In a December 1989 rating decision, the RO denied entitlement to service connection for a left shoulder disability on the grounds that the there was no evidence of residuals from an in-service left shoulder injury the Veteran sustained in May 1974.  The Veteran perfected a timely appeal to the Board.  In a May 1994 decision, the Board denied the Veteran's claim on the same grounds.  38 U.S.C.A. § 7104 (b) (West 1991); 38 C.F.R. § 19.194 (1993).

Applicable law provides that a claim which is the subject of a prior final decision may be reopened upon presentation of new and material evidence.  See 38 C.F.R. § 3.156 (2016).  The Veteran filed a petition to reopen his shoulder disability claim in February 2010.  The claim was reopened and denied on the merits.  

The Board is required to address new and material claims in the first instance.  See Jackson v. Principi, 265 F.3d 1366, 1369 (2001); Barnett v. Brown, 83 F.3d 1380, 1383 (Fed. Cir. 1996).  

The evidence of record at the time of the May 1994 Board decision included service treatment records and a VA examination that did not address the left shoulder disability.  Since the May 1994 Board decision, the Veteran submitted non-VA medical records and was afforded a VA examination in June 2010 addressing his left shoulder disability.  The June 2010 examiner diagnosed the Veteran with degenerative joint disease of the shoulder and opined that it was not related to service.

The evidence received since May 1994 is new and material, as it was received by VA after the issuance of the May 1994 rating decision and addresses the existence of a current disability and a nexus link between his current disability and the in-service events.  Thus, reopening of the previously denied claim of entitlement to service connection for a left shoulder disability is warranted.  38 U.S.C.A. § 5108 (West 2014); 38 C.F.R. § 3.156 (2016).


ORDER

New and material evidence having been received, reopening of the previously denied claim of entitlement to service connection for a left shoulder disability is warranted; to this extent only, the appeal is granted.

REMAND

Preliminarily, the Veteran has indicated that there are outstanding treatment records pertinent to his claims.  See January 2017 statement.  As the most recent VA medical records are dated in July 2010, the AOJ should obtain any outstanding VA medical records and request the Veteran authorize VA to obtain any relevant non-VA medical records.

In that same January 2017 statement, the Veteran wrote that the claims on appeal had worsened.  As his last examination for his toenail fungus disability was in June 2010, a new examination is warranted.  See also April 2017 brief requesting a new examination.

The Veteran was afforded a VA audio examination in March 2010.  The examiner noted audiometric thresholds in the left ear of 15 decibels at 500 Hertz, 20 decibels at 1000 Hertz, 20 decibels at 2000 Hertz, 30 decibels at 3000 Hertz, and 30 decibels at 4000 Hertz, with a speech recognition score of 94 percent.  VA regulations provide that hearing loss is not a disability for VA compensation purposes unless a threshold in any frequency from 500 Hertz to 4000 Hertz is 40 decibels or greater; or at least three of the frequencies in that range are 26 decibels or greater; or when the speech recognition score using the Maryland CNC Test is less than 94 percent.  38 C.F.R. § 3.385 (2016).  Although the examiner diagnosed the Veteran with mild sensorineural hearing loss in the left ear, none of these conditions specified in 38 C.F.R. § 3.385 were met at the time of the March 2010 VA examination.  However, given that the Veteran has asserted his disabilities have worsened, the Veteran's hearing loss may now constitute a disability for VA compensation purposes.  Thus a new audio examination is warranted.  

If the Veteran is determined to have a hearing loss disability for VA compensation purposes, the examiner should provide an opinion as to whether that disability is related to service.  The Board stresses that the absence of in-service evidence of a hearing disability during service is not always fatal to a service connection claim.  See Ledford v. Derwinski, 3 Vet. App. 87, 89 (1992).  Evidence of a current hearing disability and a medically sound basis for attributing that disability to service may provide a basis for a grant of service connection for hearing loss where there is credible evidence of acoustic trauma due to significant noise exposure in service, post-service audiometric findings meeting the regulatory requirements for hearing loss disability for VA purposes, and a medically sound basis upon which to attribute the post-service findings to the injury in service.  See Hensley v. Brown, 5 Vet. App. 155, 159 (1993).  

The Veteran has asserted that during his military career he worked on the flight line for extensive periods, during which time he was exposed to loud noise on the tarmac.  See February 2010 statement.  See also Dalton v. Nicholson, 21 Vet. App. 23 (2007) (holding that the lack of documentary evidence during or after service cannot be the sole basis for an opinion against the claim).

The Veteran has not been afforded a VA examination with respect to his claim for diabetes mellitus.  VA has a duty to provide an examination when the record lacks evidence to decide the Veteran's claim and there is evidence of (1) a current disability; (2) an in-service event, injury, or disease; and (3) some indication that the claimed disability may be associated with the established event, injury, or disease.  38 C.F.R. § 3.159(c)(4)(i) (2016); see also McLendon v. Nicholson, 20 Vet. App. 79 (2006).

The Veteran has a current diagnosis of diabetes mellitus.  Although his service records were negative for such a diagnosis, shortly prior to his discharge from service the Veteran had blood glucose results of 138 and 179 milligrams (with an expected reading of 69 and a range to 107).  See August 16, 1989 lab results.  Prior tests varied, with a June 1988 test indicating 110 milligrams (normal range of 65-110) and an August 1988 test showing 98 milligrams (normal range of 65-110).  Further, a lab result from within one year of separation noted an elevated reading of 103 milligrams (normal range of 69-107), and a urinalysis from November 1989 indicated glucose levels of 500 milligrams.  See July 11, 1990 lab results and November 11, 1989 urinalysis.  These readings raise the question of whether the Veteran's diabetes manifested during service or within one year of his discharge.  As such, a VA examination is warranted.

Lastly, additional clarification is required for the Veteran's dental claim.  The June 2010 VA dental examination noted that the Veteran lost teeth 7, 8, and 9 as a result of an August 1964 car accident.  However, the examiner did not indicate whether there was maxillary loss with respect to those teeth.  As compensation is only paid for loss of teeth due to loss of substance of the body of maxilla or mandible without loss of continuity (as a result of trauma), clarification on this matter is necessary.

Accordingly, the case is REMANDED for the following actions:

(This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2016).  Expedited handling is requested.)

1.  Request that the Veteran provide or authorize the release of any medical records related to his claimed disabilities that are not already of record.  After obtaining such authorization, request copies of any outstanding records identified by the Veteran as well as any outstanding VA treatment records.  If VA is unable to obtain the identified records, the Veteran should be accorded the opportunity to furnish such records directly to VA.

2.  Afford the Veteran a VA examination by an appropriate examiner, to determine the current nature and severity of his toenail fungus disability.  The examiner should review the Veteran's claims file in conjunction with the examination.  Any indicated studies or diagnostic tests should be performed and all clinical findings must be reported in detail and correlated to a specific diagnosis.  

The examiner should describe in detail all symptomatology associated with this disability.

3.  Thereafter, schedule the Veteran for a VA audiological examination.  The examination report must reflect that review of the claims file occurred.  All necessary testing must be accomplished.  The examiner must describe the extent of current hearing loss, and state whether a disability exists for VA purposes.

If a hearing loss disability exists the examiner should, based on the review of the Veteran's claims file, opine whether it is at least as likely as not (50 percent or greater probability) that any left ear sensorineural hearing loss disability was caused by or due to the Veteran's service.  The examiner should consider the Veteran's assertions that during his military career he worked on the flight line for extensive periods and was exposed to loud noise on the tarmac.  See February 2010 statement.  

The examiner is reminded that the term "as likely as not" does not mean "within the realm of medical possibility," but rather that the evidence of record is so evenly divided that, in the examiner's expert opinion, it is as medically sound to find in favor of the proposition as it is to find against it.

A full and complete rationale for any opinion expressed is required.  If the examiner feels that the requested opinion cannot be rendered without resorting to speculation, the examiner must state whether the need to speculate is caused by a deficiency in the state of general medical knowledge (i.e. no one could respond given medical science and the known facts) or by a deficiency in the record or the examiner (i.e. additional facts are required, or the examiner does not have the needed knowledge or training).  Jones v. Shinseki, 23 Vet. App. 382 (2010).

With respect to the above requested opinion, the examiner is advised that the absence of in-service evidence of a hearing disability during service is not always fatal to a service connection claim.  See Ledford v. Derwinski, 3 Vet. App. 87, 89 (1992).  Evidence of a current hearing disability and a medically sound basis for attributing that disability to service may provide a basis for a grant of service connection for hearing loss where there is credible evidence of acoustic trauma due to significant noise exposure in service, post-service audiometric findings meeting the regulatory requirements for hearing loss disability for VA purposes, and a medically sound basis upon which to attribute the post-service findings to the injury in service.  See Hensley v. Brown, 5 Vet. App. 155, 159 (1993).  

4.  Thereafter, schedule the Veteran for a VA examination concerning his claimed diabetes mellitus disability.  Any indicated studies or diagnostic tests should be performed.  Following physical examination of the Veteran and review of his pertinent medical history and lay statements, the examiner should provide an opinion on whether it is at least as likely as not (50 percent probability or more) that the Veteran's diabetes mellitus had its onset during service, within one year of separation from service, or is otherwise related to the Veteran's service.

The examiner's attention is directed to the August 16, 1989 lab results (blood glucose results of 138 and 179 milligrams), July 11, 1990 lab results (103 milligrams), and November 11, 1989 urinalysis results (500 milligrams).

The entire claims file must be reviewed in conjunction with the examination.  In formulating the opinion, the term "at least as likely as not" does not mean "within the realm of possibility."  Rather, it means that the weight of the medical evidence both for and against the claim is so evenly divided that it is as medically sound to find in favor of the claim as it is to find against.  

The underlying reasons for the opinion expressed must be provided.  If the examiner is unable to offer the requested opinion, the examiner should offer a rationale for the conclusion that an opinion could not be provided without resort to speculation, together with a statement as to whether there is additional evidence that could enable an opinion to be provided, or whether the inability to provide the opinion is based on the limits of medical knowledge.  See Jones v. Shinseki, 23 Vet. App. 382 (2011)

5.  Next, the Veteran should be afforded an appropriate VA medical or dental examination.  The Veteran's claims folder must be made available to the examiner(s) for review in conjunction with the examination of the Veteran.

The examiner should be requested to review the service dental records and opine whether it is at least as likely as not (50 percent probability or more) that the Veteran currently exhibits any dental disability which is the result of trauma in service.  The examiner should also comment on whether the Veteran exhibits (1) any potentially compensable dental conditions, such as loss of teeth due to loss of substance of the body of the maxilla or mandible; or (2) a dental condition which is complicating a medical condition currently being treated by VA.  The examiner should specify in the report that the claims file has been reviewed.

6.  Review the examination reports to ensure that they comply with the Board's remand directives.  Any inadequacies should be addressed prior to recertification to the Board.  

7.  After ensuring that the requested actions are completed, the AOJ should conduct any other development actions deemed warranted and readjudicate the claims on appeal.  If the benefits sought are not fully granted, the AOJ must furnish a Supplemental Statement of the Case before the claims file is returned to the Board, if otherwise in order.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
MICHAEL A. PAPPAS
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


